DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-15 in the reply filed on March 8, 2021 is acknowledged.  Claims 16-20 have been canceled by the Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haba et al. (Haba) (US 2008/0246136 A1 now US 8,405,196 B2).
In regards to claim 1, Haba (Figs. 15, 16, 17, 18, 24 and associated text and items) discloses a semiconductor substrate (items 1602, 2400) comprising a first side (top surface of items 1602, 2400); a via (item 1604 plus 1608) extending from the first side of the semiconductor substrate (items 1602, 2400) to a pad (item 116); a layer (item 1620) coupled along an entire sidewall of the via (item 1604), the layer (item 1620) in direct contact with the pad (item 116); and a metal layer (item 1610, not labeled in other figures) directly coupled over the layer (item 1620) and directly coupled with the pad (item 116), but does not specifically disclose a polymer layer.
	It would have been obvious to modify the invention to include a polymer layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 2, Haba (Figs. 15, 16, 17, 18, 24 and associated text and items) does not specifically disclose wherein the sidewall of the via is angled less than 85 degrees from a line parallel with a plane formed by the first side of the semiconductor substrate.  Examiner note that by inspection of the Figures, one of ordinary skill would not be wrong to assume this.
	However, the applicant has not established the critical nature of the width of via being angled less than 85 degrees from a line parallel with a plane formed by the first side of the semiconductor substrate.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 
	In regards to claims 3 and 10, Haba (Figs. 15, 16, 17, 18, 24 and associated text and items) discloses wherein an entirety of the metal layer (item 1610 and equivalent items in other figures) contacts the (polymer) layer.
	In regards to claims 4 and 11, Haba (Figs. 15, 16, 17, 18, 24 and associated text and items) discloses wherein the metal layer (item 1610 and equivalent items in other figures) is a seed layer (paragraph 87).  Examiner notes that Haba discloses the same materials as the metal layer and thus could be a seed layer.
	In regards to claims 5 and 12, Haba (Figs. 15, 16, 17, 18, 24 and associated text and items) discloses wherein a second metal layer (shown but not labeled) is electroplated on the seed layer (item 1610 and equivalent items in other figures).
	In regards to claims 6 and 13, Haba does not specifically disclose wherein a width of the via is greater than 200 microns.
	However, the applicant has not established the critical nature of the width of the via being greater than 200 microns (open ended range).  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests 
	In regards to claims 7 and 14, Haba does not specifically disclose wherein the polymer layer comprises one of a polyimide, a polybenzoxazole (PBO), or a bisbenzocyclotene (BCB).
	It would have been obvious to modify the invention to include a polymer layer comprising one of a polyimide, a polybenzoxazole (PBO), or a bisbenzocyclotene (BCB), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 8 and 15, Haba (Figs. 15, 16, 17, 18, 24 and associated text and items) further comprising an oxide layer (not shown) coupled between the polymer layer (item 1620) and the sidewall of the via.  Haba does not specifically disclose forming this device in vacuum, therefore an oxide layer/film would naturally form.
	In regards to claim 9, Haba (Figs. 15, 16, 17, 18, 24 and associated text and items) discloses a semiconductor substrate (items 1602, 2400) comprising a first side (top surface of items 1602, 2400); a via (item 1604 plus 1608) extending from the first side of the semiconductor substrate (items 1602, 2400) to a pad (item 116); a layer (item 1620) coupled along an entire sidewall of the via (item 1604), the layer (item 1620) in direct contact with the pad (item 116); and a metal layer (item 1610, not labeled in other figures) directly coupled over the layer (item 1620) and directly coupled with the pad (item 116), but does not specifically disclose a polymer layer, wherein the sidewall of the via is angled less than 85 degrees from a 
	It would have been obvious to modify the invention to include a polymer layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	However, the applicant has not established the critical nature of the width of via being angled less than 85 degrees from a line parallel with a plane formed by the first side of the semiconductor substrate.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nabe et al. (US 8,252,628 B2), single reference 103 rejection.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822